RESPONSE TO AMENDMENT
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
Claims 1, 3, 6-9, 19 and 21-27 are pending in the application. Amendments to the claims filed on 12/13/20201 have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of the claims made of record in the office action mailed on 09/14/2021 have been withdrawn due to Applicant’s amendment in the response filed 12/13/2021.
REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3, 5-7, 9, 19 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (U.S. App. Pub. No. 2011/0087440) in view of Li (U.S. App. Pub. No. 2014/0295204) and Arjo (EP 1054343)
Regarding claims 1, 9 and 21-23, Lau et al. teaches an authentication system for value documents wherein the value documents comprise a substrate with luminescent having magnetic properties therein. (Abstract). The content of the luminescent magnetic material may be in the range of 0.001% to 20% of the substrate. (par. [0022]). The particles would 
Lau et al. does not teaches that the substrate including the magnetic particles comprises a metal selected from the Markush group of claim 1.
Li teaches the structure of a metal coin comprising an outer ring and two inserts that are made of different materials. (Abstract). Li discloses that the coin material is made of nickel, copper and bronze. (par. [0023]). Li further teaches that the coin may have different electromagnetic signatures for vending machine applications, including a high and lower frequency regions. (par. [0069]).
It would have been obvious to one of ordinary skill in the art to incorporate the luminescent magnetic particles of Lau into a metal coin composition as disclosed in Li.
One of ordinary skill in the art would have found it obvious to include the magnetic authenticating particles in the coin structure of Li for the purpose of imparting magnetic and luminescent signatures to the coins for purposes of preventing forgeries.

Lau et al. does not teach that the magnetic material is present in the form of magnetic particles having diameters of 50 microns or less.
Arjo teaches a substrate comprising a magnetic marking for fighting against fraud and for improving quality control. (par. [0001]-[0002]). Arjo teaches that the diameter of magnetic particles may be less than 2 microns, preferably less than 1 micron (par. [0047] and [0059]). The marking should be hard to identify. (par. [0080]-[0081]).
It would have been obvious to one of ordinary skill in the art to optimize the diameter of the magnetic particles of Lau et al. in view of the teachings of Arjo.
One of ordinary skill in the art would have found it obvious to optimize the size of the magnetic particles in order to be able to efficiently incorporate them into the article to be authenticated without changing the appearance of the article such that the incorporation of the magnetic marking material cannot easily be identified, thereby reducing the likelihood of counterfeiting the article.

Regarding claims 3, 5 and 19, the magnetic materials may be yttrium iron garnets, magnetoplumbites or ferrites which have the claimed properties of retaining their magnetic properties when heated. (par. [0013]). The particles are ferromagnetic. (Id.)
Regarding claims 6-7, Li teaches that the electromagnetic signatures of the coins are located within the body/core of the coin. (Fig. 5 and par. [0069]).
Regarding claim 24-25 and 27, the claims further limit optional limitations in claim 1 and are therefore considered optional.
Regarding claim 26, Lau et al. teaches that the magnetic materials may include magnetoplumbites. (par. [0013]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (U.S. App. Pub. No. 2011/0087440) in view of Li (U.S. App. Pub. No. 2014/0295204) and Arjo (EP 1054343), further in view of Conroy et al. (U.S. App. Pub. No. 2011/0305919).
Lau, Li and Arjo et al. are relied upon as described in the rejection of claim 1, above.
Lau et al. does not teach inclusion of the luminescent magnetic particles in a metallic layer plated on a core.
Conroy et al. teaches metallic materials having luminescent particles embedded therein for the purpose of authentication thereof and prevent counterfeiting. (Abstract, par. [0003]-[0005]). Conroy et al. teaches specifically incorporating the authenticating particles into the surface layer of coins plated with a metallic material. (par. [0026]). Conroy et al. teaches that inclusion into the metal plated layer allows for rapid determination and authentication of the coins.
It would have been obvious to one of ordinary skill in the art to incorporate the magnetic and luminescent marker materials of Lau et al. into the metal layer plated onto a coin material.
One of ordinary skill in the art would have found it obvious to incorporate the marking materials into a metal plated layer for rapid authentication of the coins as disclosed in Conroy et al.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 12/13/2021 regarding the rejections made of record in the office action mailed on 09/17/2021 have been considered but are moot due to the new grounds of rejection.
With respect to Applicant’s arguments filed on 12/13/2021, Applicant argues that Lau et al. does not teach that the “value documents” include metal substrates from the list of claim 1 and therefore specifically exclude such materials. The Examiner disagrees.
Lau et al. teaches that the substrate material is solid made of any material and that it may preferably be paper, plastic, glass, textiles and fibers (par. [0021]). Teachings of preferred 
Applicant further argues that the method of authenticating in Lau et al. would not provide for an EMS of the value article. However, the marker materials of Lau et al. are disclosed to advantageously be both luminescent and magnetic. (par. [0016]-[0018]). The compounds would therefore have controllable and variable EMS signature to impart to the value articles. Furthermore, Li teaches that imparting an EMS signature to a coin material has utility for authenticating coins in vendor machines for example. (par. [0069]).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        01/14/2022